Citation Nr: 9910171	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-32 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, status post reconstructive surgery, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1991 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

A preliminary review of the record discloses that the 
appellant was scheduled for a personal hearing before the RO 
in connection with the subject appeal.  The record discloses 
that the appellant was notified of the scheduled hearing 
date.  However, the appellant did not appear on the scheduled 
hearing date.  The record reflects that the hearing was twice 
rescheduled, with notification sent to the appellant 
concerning the rescheduled hearing date on each occasion.  
The record further reflects that the appellant contacted the 
RO in September 1996, to "cancel" his last scheduled 
hearing.  The appellant did not submit any further 
correspondence relating to a personal hearing in conjunction 
with this appeal.  Accordingly, this matter proceeded on 
appeal, with no further scheduled hearing dates.

Finally, the Board notes that effective March 1, 1999, the 
United States Court of Veterans Appeals changed its name to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's left knee disability has resulted in 
reconstructive surgery and is currently manifested by atrophy 
and weakness, posterior cruciate laxity, and medial and 
lateral instability which requires the use of a knee brace, 
and is productive of severe impairment of the left knee. 

3.  There is evidence of degenerative joint disease of the 
left knee, manifested by limitation of function, with 
objective findings of pain on movement. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a left knee injury, status post reconstructive 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, Diagnostic Code 
5257 (1998). 

2.  The criteria for a separate evaluation for arthritis, as 
additional disability resulting from the service-connected 
residuals of a left knee injury, status post reconstructive 
surgery, have been met. 38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5261 (1998); VAOGRPREC 23-97 (July 1, 1997) and 9-98 (August 
14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has found that the appellant's claim for 
an increased evaluation for his left knee disability is well 
grounded pursuant to 38 U.S.C.A. § 5107.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board also finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the appellant in the 
development of his claim has been satisfied. 38 U.S.C.A. § 
5107(a).

Medical History

A review of the record discloses that service connection was 
awarded for residuals of a left knee injury, status post 
reconstruction, by rating decision dated in May 1995.  This 
disability was assigned a 30 percent evaluation under 
Diagnostic Code 5257.  VA medical examination conducted in 
conjunction with this rating decision, in April 1995, showed 
multiple scarring involving the left knee.  There was 
limitation of motion on flexion and extension of the left 
knee.  Range of motion was measured from 10 degrees extension 
to 110 degrees flexion.  The appellant was noted to ambulate 
with an antalgic gait, throwing the left knee and leg forward 
while walking.  X-ray studies of the left knee revealed post-
operative ligament reconstruction.  The clinical assessment 
was residuals of torn anterior and posterior cruciate 
ligaments, torn medical collateral ligaments of the left 
knee, status post total knee reconstruction surgery with 
persistent pain, laxity, and weakness.  In conjunction with 
the RO's adjudication of this claim, it was determined that 
the appellant's left knee disorder was 30 percent disabling 
based upon evidence showing recurrent subluxation or severe 
lateral instability of the knee.

The record reflects that the appellant requested the RO to 
reevaluate the assigned rating evaluation for his service-
connected disability in October 1995.  

Clinical records, dated from April 1995 to June 1995, were 
forwarded to the RO for review.  These records disclose that 
the appellant was seen in April 1995 for complaints of daily, 
increased left knee pain following total knee reconstructive 
surgery in 1994.  He also complained of frequent episodes of 
locking and of the knee giving way.  The examiner noted that 
the appellant ambulated with a limp.  Physical examination of 
the knee showed minimal effusion, with moderate tenderness on 
palpation.  Range of motion of the knee was limited to 20 
degrees extension, and 90 degrees flexion.  There was 
positive laxity of the medial collateral ligament, with 
significant atrophy of the quadricep and calf muscles.  The 
clinical report referenced a diagnostic impression of left 
knee internal derangement, status post total knee 
reconstruction with persistent pain, muscle atrophy and 
weakness.  When examined in June 1995, the appellant reported 
continued atrophy of the left quadricep with accompanying 
weakness.  The appellant exhibited a full range of motion on 
examination, with medial and lateral stability.  There was no 
evidence of fluid or swelling associated with the left knee.  
The appellant was referred for physical therapy.

In correspondence, received in April 1996, the appellant 
noted his disagreement the rating evaluation assigned for his 
service-connected disability.  It was the appellant's 
contention that his left knee disability warranted a higher 
rating evaluation.  He indicated that he continued to 
experience left knee pain.  He further noted that he was 
unable to work due to his left knee disorder.  The record 
discloses that a statement of the case was issued in June 
1996.  In July 1996, the appellant perfected an appeal in 
this matter.  In his substantive appeal, he indicated that 
his left knee disability presented a greater disability 
picture than currently assessed by the 30 percent rating.  He 
noted that the extent of his left knee symptomatology was 
shown on VA examination.  Further, the appellant requested 
consideration of an extraschedular evaluation for his 
disability.

In September 1996, the appellant sought compensation benefits 
for residual neurological impairment associated with the 
service-connected left knee disability.

Private medical records, dated from August 1996 to September 
1996, were received for consideration.  These records reflect 
that the appellant was seen in August 1996 for evaluation of 
continued complaints of pain and weakness associated with the 
left knee.  Physical examination conducted at that time 
showed mild swelling in the tibial area below the surgical 
margin.  The examiner noted that the appellant was able to 
move his knee without pain.  There was no limitation of 
motion of the left knee.  X-ray studies revealed post-
operative changes about the knee joint.  The remainder of 
these medical reports document treatment the appellant 
received for a subsequent injury to the left leg during a 
recreational activity.  These reports indicate that the 
appellant sustained a proximal fracture through the tibial 
fixation of the posterior cruciate ligament graft.  

A December 1996 private medical statement indicated that the 
appellant was followed primarily for his non-displaced 
proximal fracture to the tibial fixation screw of the 
posterior cruciate ligament graft.  It was noted that the 
appellant's medical history was significant for a ligamentous 
reconstruction of the left knee.  The tibial fracture was 
noted to be healing during the course of his clinical 
evaluations at this facility.  It was noted that the most 
recent clinical findings showed the tibial fracture to be 
almost healed.  There was evidence of a 2+ posterior Drawer's 
sign which was suggestive of continued posterior cruciate 
ligament laxity.  It was also noted that the appellant had 
been evaluated with posterior nerve palsy that was 
attributable to either the initial injury or surgical 
treatment of the left knee.  The appellant was evaluated with 
a healing proximal tibial fracture after reconstruction of 
both intra-articular knee ligaments, and an ongoing posterior 
cruciate ligament deficiency which the examiner indicated was 
likely caused by the comprise of the fixation of the 
reconstructed posterior cruciate ligament.  It was noted that 
there was evidence of peripheral nerve dysfunction of unknown 
etiology at present.   Also received were hospital reports 
pertaining to the August 1996 hospitalization for treatment 
of the proximal tibial fracture.

VA outpatient clinical records, dated from April 1995 to 
October 1996, were received.  A June 1995 radiology report 
indicated that x-ray studies of the left knee showed post-
operative and mild degenerative changes.  It was noted that a 
comparison of VA films with private x-ray studies (August 
1996) revealed various post-operative changes in both knees.  
The examiner opined that inter-articular loose bodies in the 
popliteal region might have developed.  The remainder of 
these clinical reports reflect that the appellant was seen 
from 1995 to 1996 for complaints of persistent left knee pain 
and laxity.  When evaluated in May 1996, the appellant 
complained of daily pain, increased while walking.  He also 
reported episodes of the knee giving way and locking.  
Examination conducted at that time showed mild swelling, 
moderate tenderness to palpation along the joint line, and 
positive anterior Drawer's sign.  Range of motion was 
measured from zero degree extension to 110 degrees flexion, 
with pain on motion.  There was an eczematoid-type rash noted 
on both knees, which was attributed to medication use.  The 
appellant was continued on medication and physical therapy.  
Clinical reports, dated from August 1996 to October 1996, 
document findings noted during neurological evaluation to 
assess nerve impairment, and orthopedic evaluation for the 
appellant's recent left leg injury.  Neurological evaluation, 
conducted in July 1997, revealed a severely abnormal left 
peroneal nerve conduction.  It was noted that a right 
peroneal motor nerve conduction study was essentially within 
normal limits.  However, it was noted that, overall, there 
appeared to be greater involvement of nerve impairment on the 
left side.  

In October 1996, the RO granted service connection for 
peroneal/tibia nerve palsy of the left leg, secondary to the 
service-connected residuals of left leg injury and surgery.  
This disorder was evaluated as 10 percent disabling under 
Diagnostic Code 8523.  It was noted that medical evidence 
showed left peroneal/tibia nerve palsy confirmed by 
electromyogram, and clinical findings of decreased reflexes 
on the left side.

In correspondence, received in January 1997, the appellant 
indicated his belief that his service-connected disability 
had increased in severity.  In this regard, he indicated that 
higher rating evaluations were warranted based upon both 
orthopedic and neurological impairment of the left lower 
extremity.

Private medical records, dated from August 1996 to November 
1996, were received in January 1997.  X-ray studies of the 
left extremity, conducted in November 1996, revealed evidence 
of further healing of the most inferior screw in the proximal 
tibia from the prior (1994) cruciate ligament repair, when 
compared to September 1996 studies.  During examination in 
November 1996, the appellant was evaluated with a 2+ positive 
Drawer's sign with good endpoint.  The clinical impression 
was chronic posterior cruciate ligament deficiency.  The 
remainder of these records are duplicative of treatment 
reports already associated with the claims folder. 

A private neurology statement, dated in January 1997, 
indicated that examination showed marked atrophy of intrinsic 
muscles of the feet, with no muscle action potentials noted 
in the extensor digitorum brevis or the intrinsic muscles of 
the foot.  There was apparent total denervation syndrome in 
the most distal muscles upon evaluation of the nerve reaction 
above and below the ankles.  It was noted that the clinical 
findings were consistent, and remained unchanged from the 
earlier (July 1996) evaluation.

In March 1997, the appellant filed a notice of disagreement 
with the October 1996 rating decision, contending that his 
peroneal/tibia nerve palsy of the left leg should be 
evaluated as productive of severe impairment.  

In May 1997, the RO issued a statement of the case addressing 
the assigned 10 percent rating for the secondary neurological 
disorder of the left leg.  In conjunction with this statement 
of the case, the RO inquired of the appellant regarding the 
percentage of disability compensation he believed to be 
appropriate for his left leg orthopedic disability.

The RO, in a July 1997 rating decision, increased the rating 
evaluation from 10 percent to 20 percent for the appellant's 
service-connected peroneal/tibia nerve palsy of the left leg.  
This determination was predicated upon a finding that the 
evidence demonstrated incomplete paralysis of foot movements 
which were severe in nature.  It was noted that a separate 
appeal was pending relative to the appellant's service-
connected orthopedic disorder of the left knee.

The appellant underwent VA examination in August 1997.  It 
was noted that the appellant sustained a twisting injury to 
his left knee during service, for which he underwent surgery 
to repair a torn ligament.  He subsequently developed 
neurological impairment, which was attributable to either the 
initial injury or surgical treatment.  It was noted that the 
appellant sustained a second injury to the left knee while 
engaged in recreational activity in 1996.  His subjective 
complaints included instability when running or walking.  The 
appellant reported that he was able to walk approximately one 
half mile, but would thereafter experience tingling sensation 
in area of fracture.  He also reported numbness of the toes, 
and pain in the sole of the left foot when walking.  The 
examiner noted that the appellant dragged his left foot when 
walking.  The appellant utilized a pull-on knee brace when 
walking both inside and outdoors.  His gait was slightly 
antalgic.  He was able to perform heel walking, but was noted 
to be more unstable when walking on his toes.  

On physical examination, there was no swelling associated 
with the left knee, but a hard bump over the anterior tibia, 
distal to the tibial tubercle, was detected.  There were 
several surgical scars noted from the patellar to the tibial 
tubercle, the medial aspect of the knee, lateral distal 
femoral portion of the knee, and the posteromedial aspect of 
the knee.  There were no further findings relative to the 
scars.  The medical cruciate ligament was noted to be stable 
in full extension.  There was a Grade II instability with 
solid endpoint at 30 degrees flexion.  Evaluation of the 
anterior cruciate ligament showed a Grade I anterior Drawer's 
sign, with Grade I anterior Lachman's test.  There was a 
positive reverse pivot shift.  The posterior cruciate 
ligament showed positive Drawer's sign, Grade II, with solid 
endpoint.  Range of motion was measured for the left knee as 
10 degrees extension to 100 degrees flexion.  Range of motion 
for the right knee was evaluated as zero degree extension to 
130 degrees flexion.  The left quadricep was measured as 50.5 
centimeters, compared to the right quadricep which measured 
53 centimeters.  X-ray studies of the left knee revealed a 
healed fracture of the tibial plateau.  There was no evidence 
of arthritis.  The diagnostic impression was anterior, 
medial, and posterior cruciate ligament tears, status post 
reconstruction of multiple knee ligaments.  In his 
assessment, the examiner noted that the appellant required a 
brace to ambulate.  In this regard, it was noted that the 
appellant required an instability type brace, rather than the 
neoprene brace he presently utilized.  Further, the tibial 
fracture that the appellant sustained in 1996 was noted to be 
secondary to the stress riser in the tibia as a result of the 
screw inserted in conjunction with the knee surgery.  It was 
also noted that the appellant's bone had been weakened by the 
tibial screw.

The appellant was also evaluated with left posterior tibial 
neuropathy and peroneal nerve injury secondary to the tibial 
injury and/or surgical treatment.  The impairment was noted 
to involve both nerves and motor sensory traction, muscle 
wasting, and atrophy due to nerve damage rather than disuse.

VA clinical records, dated from February 1995 to February 
1998, were received in March 1998.  These records disclose 
that the appellant was evaluated in October 1996 for 
complaints of intermittent pain following a recent tibial 
plateau fracture in 1996.  Examination of the left knee 
showed increased swelling over the tibial plateau, with mild 
tenderness to palpation.  Range of motion was evaluated as 
zero degree extension to 90 degrees flexion.  A clinical 
assessment of left tibial plateau fracture, left internal 
knee derangement, status post total knee reconstruction, was 
indicated.  The appellant was continued on his course of 
medication.  When seen in February 1997, the appellant was 
evaluated with status post anterior cruciate ligament and 
tibial collateral ligament reconstruction of the left knee 
with recent tibial plateau fracture, still healing, and nerve 
neuropathy secondary to reconstructive knee surgery.  At the 
time of this evaluation, the left knee condition was 
manifested by symptoms of tenderness to palpation with 
limited range of motion.  Examination also showed a positive 
foot drop with numbness of the left foot.  A September 1997 
clinical report indicated that the appellant primarily 
complained of left foot numbness with sensory loss along the 
medial portion of the sole of the foot.  It was noted that 
his recent proximal tibial fracture was healing.  The 
examiner noted that x-ray studies showed early degenerative 
joint disease.  The remainder of these treatment reports were 
duplicative of reports previously associated with the claims 
folder.

In April 1998, the RO continued the 30 percent rating 
evaluation assigned for the appellant's service-connected 
residuals of the left knee injury, status post reconstructive 
surgery.  This rating determination was predicated upon the 
RO's finding that the appellant's symptomatology did not 
warrant a higher evaluation.  

During VA examination in May 1998, the appellant reported 
that he continued to utilize a brace on the left leg, and 
that he was taking Percocet for pain relief, three times 
daily.  He indicated that he was able to walk from two blocks 
to one mile, but noted that he has to bear his weight on the 
right side, placing stress on the right knee.  The appellant 
was noted to be employed as an auditor, which was described 
as a "desk job."  Range of motion for the left knee was 
measured on physical examination as zero degree extension to 
98 degrees flexion.  There was no diagnostic finding made 
relative to the left knee on this examination.  

Analysis

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the veteran's ability to function.  38 C.F.R. 
§§ 4.10, 4.40.

The appellant's left knee disability is evaluated under the 
criteria of Diagnostic Code 5257of the Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

Diagnostic Code 5257 provides for a 10 percent evaluation for 
slight impairment of the knee, with recurrent subluxation or 
lateral instability.  A 20 percent rating requires evidence 
of moderate impairment of the knee, to include recurrent 
subluxation or lateral instability.  A 30 percent rating 
under this code requires severe impairment, to include 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Diagnostic Code 5257.

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The appellant's left knee disability may also be rated based 
on limitation of motion. Diagnostic Code 5260 provides that 
limitation of flexion of either knee to 60 degrees warrants a 
0 percent evaluation.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees, and a 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation. A 
10 percent evaluation requires that extension be limited to 
10 degrees, and a 20 percent evaluation requires that 
extension be limited to 15 degrees. In addition, a 30 percent 
evaluation requires that extension be limited to 20 degrees, 
and a 40 percent evaluation requires that extension be 
limited to 30 degrees. A 50 percent evaluation requires that 
extension be limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.  This is the highest schedular evaluation 
permitted under this code.  38 C.F.R. Part 4, Diagnostic Code 
5259.

Additionally, the Board notes that a 20 percent evaluation is 
provided for dislocation of the semilunar cartilage of either 
knee with frequent episodes of "locking," pain and effusion 
into the joint.  38 C.F.R. Part 4, Diagnostic Code 5258.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.
 
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (1998).

However, evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (1998).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

To summarize, the evidence demonstrates that the appellant 
sustained a twisting injury to the left knee during service, 
which required reconstructive surgical treatment to repair 
torn ligaments.  Neurological symptomatology subsequently 
developed which was opined to be the result of either the 
initial injury or surgical treatment received.  Post service 
medical records show that the appellant complained of pain 
and episodes of instability associated with the left knee.  
On physical evaluation, he continued to demonstrate some 
limitation of motion, laxity in the medial collateral 
ligament, and muscle atrophy.  In 1996, the appellant 
sustained an injury, evaluated as a non-displaced proximal 
fracture to the tibial fixation screw of the posterior 
cruciate ligament graft.  It was opined that as a result of 
this injury, the appellant developed an ongoing posterior 
cruciate ligament deficiency due to the compromise of the 
fixation of the reconstructed ligament.  The evidence shows 
that the proximal tibia fracture healed well.  The appellant 
has continued to complain of persistent pain and instability 
associated with the left knee.  Evaluation of radiographic 
studies of the left knee have been interpreted as showing 
post-operative changes, evaluated as degenerative joint 
disease.  On the most recent VA examination, however, the 
examiner interpreted x-ray studies as showing a healed tibial 
plateau, with no evidence of arthritis involving the knee 
joint.   Notwithstanding, objective clinical findings noted 
on this examination showed continued limitation of motion, 
muscle atrophy, and instability.  The examiner opined that 
the appellant's reinjury to the left knee in 1996 resulted 
from weakened bone due to the tibial screw inserted in 
connection with the reconstructive repair.  The evidence of 
record further shows that the appellant requires use of a 
brace for knee stability, and that he takes pain medication 
daily.  The appellant is able to ambulate up to one mile in 
distance, but to do so will result in exacerbation of his 
orthopedic and neurological symptomatology.

In the instant case, the appellant maintains that his present 
rating does not adequately reflect the degree of residual 
impairment associated with his service-connected left knee 
disability.  Specifically, he maintains that he experiences 
chronic pain and instability, manifested by locking, and 
giving way.  In this regard, the Board notes that lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257.  In light of the above, the evidence 
shows that the appellant's left knee disability is manifested 
by severe impairment.  The record contains no objective 
evidence of functional impairment beyond that contemplated by 
the assigned 30 percent evaluation.  Moreover, the Board 
notes that the Court has held that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
on use or due to flare-ups, are not for application in regard 
to a rating under Diagnostic Code 5257, as here, which is not 
predicated on range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board further notes that even if the appellant's left 
knee disability were rated based upon limitation of motion, 
an increased evaluation would not be warranted in the instant 
case.  With respect to range of motion studies, the Board 
notes that the measured mobility of the left knee does not 
demonstrate any significant increase in impairment of motion 
of the knee.  When evaluated in 1995 on VA examination, range 
of motion was measured as 10 degrees extension to 110 degrees 
flexion.  On more recent examination in August 1997, by 
comparison, range of motion was evaluated as 10 degrees 
extension to 100 degrees flexion.  In this regard, the 
appellant continues to exhibit a loss of motion on both 
extension and flexion of the knee which, at the time of the 
1997 examination, was almost consistent with the ranges of 
motion observed on VA examination in 1995.  The results from 
the appellant's August 1997 VA examination did not show 
limitation of flexion (to 60 degrees or less) that would 
warrant a rating under Diagnostic Code 5260.  However, the 
loss of 10 degrees extension would warrant only a 10 percent 
evaluation under Diagnostic Code 5261.   Accordingly, this 
would not provide a basis for an increased rating.  See 
generally DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.49 (1998).  Moreover, a rating 
under this code would be predicated solely upon the loss of 
motion, and would not contemplate additional manifestations 
of the appellant's left knee disorder such as instability and 
laxity, which are contemplated under Code 5257.  

Inasmuch as the appellant's left knee disability may be rated 
based upon limitation of motion, the Board must consider 
whether a separate rating pursuant to Diagnostic Code 5003 is 
warranted.  In VAOPGCPREC 23-97 (July 1, 1997), the General 
Counsel stated that when a knee disorder was already rated 
under Diagnostic Code 5257, the appellant must also have 
limitation of motion under Diagnostic Codes 5260 and 5261 in 
order to obtain a separate rating for arthritis.  The General 
Counsel indicated that if the appellant did not at least meet 
the criteria for a zero percent rating under either of those 
codes, there was no additional disability for which a rating 
could be assigned.  VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings was consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Moreover, in VAOPGCPREC 9-98 (Aug. 14, 1998), 
the General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Id. at 6.  

In this regard, the evidence shows functional impairment of 
the left knee joint on extension sufficient to warrant a 
compensable (10 percent) rating under Diagnostic Code 5261.  
As indicated, examiners have evaluated radiographs of the 
left knee as showing post-operative degenerative changes, 
evaluated to be consistent with degenerative joint disease.  
In particular, the evidence showed that on radiographic 
examination in June 1995, the examiner indicated that 
diagnostic studies revealed mild degenerative changes of the 
left knee.  Conversely, it was determined that x-ray studies 
of the left knee conducted in conjunction with the August 
1997 examination were not significant for evidence of 
arthritic changes of the left knee, but did show that the 
tibial plateau fracture had healed.  During examination in 
September 1997, however, the examiner indicated that x-ray 
studies of the left knee showed signs of early degenerative 
joint disease.  Following a careful and considered review of 
the medical opinion evidence pertaining to the clinical 
interpretation of the x-ray studies, the Board concludes that 
evidence of record currently reveals findings on x-ray 
evaluation which are consistent with the presence of 
degenerative joint disease of the left knee.  

The Board further notes that range of motion studies, 
conducted between April 1995 and October 1996, showed 
decreased mobility in extension and flexion of the left knee.  
In April 1995, range of motion was limited, measured as 20 
degrees extension to 90 degrees flexion.  When evaluated in 
May 1996, the appellant exhibited increased motion of the 
left knee, measured from zero degree extension to 110 degrees 
flexion.  Examination in October 1996 revealed motion of the 
left knee as zero degree extension to 90 degrees flexion.  
Examination of the left knee, conducted on VA examination in 
August 1997, revealed motion of the knee measured as 10 
degrees extension to 100 degrees flexion.  Finally, the 
record discloses that range of motion for the left knee was 
measured on the most recent evaluation in May 1998 as zero 
degree extension to 98 degrees flexion.  In that regard, the 
range of motion for the left knee as documented between 1995 
and 1998 has variously demonstrated limitation of motion of 
the knee on both extension and flexion.  While current range 
of motion studies of the left knee do not reveal impaired 
mobility of the left knee sufficient to warrant a rating in 
excess of 10 percent, the Board finds that the record 
demonstrates overall impaired mobility of the knee joint 
which, when considered in the context of the appellant's 
subjective complaints, is consistent with a finding of pain 
on motion.  Accordingly, the Board is satisfied that these 
clinical findings support the award of a separate 10 percent 
evaluation under Diagnostic Code 5003 for arthritis, as 
confirmed by x-ray studies, and adequately documented 
objective findings of pain on motion of the left knee joint.

Furthermore, as the foregoing evidence is not clinically 
characteristic of left knee impairment showing favorable or 
unfavorable ankylosis (Diagnostic Code 5256), dislocation of 
the semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint (Diagnostic Code 5258), or 
malunion of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), a higher rating pursuant 
to these codes is not warranted.

Moreover, the Board has considered whether a separate rating 
is warranted for residuals of the surgical scars.  In this 
regard, a separate rating may be assigned if the appellant's 
knee disability is manifested by a scar that is poorly 
nourished with repeated ulceration, or is tender and painful 
on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (1998).  See, Esteban v. Brown, 6 Vet. 
App. 259 (1994).  There was no indication on VA examination 
in 1995 or 1997, that the appellant's scars were tender, 
painful, or resulted in limited function of the knee.  
Accordingly, a separate rating for residual scars of the left 
knee reconstructive surgery is not warranted.

As indicated, the Board finds that the currently assigned 30 
percent evaluation adequately compensates for the degree of 
disability present.  38 C.F.R. § 4.7.  In order to warrant a 
rating in excess of 30 percent, there would, of necessity, 
need to be demonstrated ankylosis, or nonunion of the tibia 
and fibula with loose motion requiring use of a brace which 
has not been demonstrated in this case.  

The Board has further given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds that the evidence 
discussed above does not suggest that the appellant's left 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation for residuals of a left knee injury, 
status post reconstructive surgery, is denied.

A 10 percent evaluation for arthritis, as additional 
disability resulting from the service-connected residuals of 
a left knee injury, status post reconstructive surgery, is 
granted subject to the law and regulations governing the 
award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

